PER CURIAM.

ON MOTION FOR REHEARING

We grant rehearing and withdraw our previous opinion. On further reflection, we agree with appellant that the summary judgment entered in this cause which permitted foreclosure of a lien securing assessments, before other counts of the complaint and counterclaim which also related to these assessments were determined, should be reviewable at this time. Although this permits piecemeal review, it is the only way to correct an erroneous ruling that may not be subject to correction at a later date.
The trial court should not have entered summary judgment in this case because the validity of the assessments remained a contested fact which must be determined prior to the enforcement of the lien. Likewise, we reverse the summary judgment in favor of Tanglewood on the abuse of process count because in originally upholding the validity of this summary judgment, we held that the court’s enforcement of the hen was a determination that the assessment was legal. We were in error because that issue remains in dispute in another count.
REVERSED and REMANDED.
HARRIS, C.J., and PETERSON and THOMPSON, JJ., concur.